DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Response to Arguments
3.	Applicant’s arguments, see the remarks, filed on 05/20/2022, with respect to the rejections of claims 1 and 5 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Mielke et al. (WO 0112728).
4. 	Furthermore; the Applicant is encouraged to amend the claim language to specify the specific amount of thioindigo-skeleton-containing dye used in the ink composition, in order to distinguish the instant application from the prior art of record.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sujeeth et al. (US Pub. Nº 2010/0061951), in view of Mielke et al. (WO 0112728).

8.	Regarding independent claim 1: Sujeeth et al. disclosed a textile printing ink jet ink composition ([0002], lines 6-7) comprising: 
 	a thioindigo-skeleton-containing colorant ([0075], lines 1-2); and 
 	elemental sulfur, wherein a content of the elemental sulfur is 0.01 ppm or greater and 500 ppm or less relative to a total mass of the textile printing ink jet ink composition ([0102], lines 2-3).
 	Sujeeth et al. are silent about wherein the thioindigo-skeleton-containing dye is at least one selected from the group consisting of C.I. Vat Orange 5, C.I. Vat Red 1, C.I. Vat Red 5, C.I. Vat Red 6, C.I. Vat Violet 3, and C.I. Vat Violet.
 	Mielke et al. disclosed a textile (The specifications disclosed printing on textile) ink jet ink composition ([0003], line 2) comprising elemental sulfur (The specifications disclosed adding sulfur trioxide to the ink composition to neutralize the alkaline agents), and a thioindigo-skeleton-containing dye, wherein the thioindigo-skeleton-containing dye is at least one selected from the group consisting of C.I. Vat Orange 5, C.I. Vat Red 1, C.I. Vat Red 5, C.I. Vat Red 6, C.I. Vat Violet 3, and C.I. Vat Violet (See paragraphs [0010] onwards. Paragraph [0008] also disclosed the use of Vat dyes interchangeably with organic pigments because of their overlapping properties).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mielke et al. with those of Sujeeth et al. by using the above listed commercially available vat dyes in the ink composition in order to reduce the production cost of the ink composition.

9.	Regarding claim 2: The combination of Sujeeth et al. and Mielke et al. disclosed the textile printing ink jet ink composition according to claim 1, wherein the content of the elemental sulfur is 20 ppm or greater and 100 ppm or less relative to the total mass of the textile printing ink jet ink composition (Sujeeth et al. [0102], lines 2-3).

10.	Regarding claim 4: The combination of Sujeeth et al. and Mielke et al. disclosed the textile printing ink jet ink composition according to claim 1, wherein a content of the thioindigo-52 skeleton-containing dye is 0.1 mass% or greater and 10.0 mass% or less relative to the total mass of the textile printing ink jet ink composition (Sujeeth et al. [0117], lines 2-4).


11.	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Asami et al. (US Pub. Nº 2015/0152591), in view of Sujeeth et al. (US Pub. Nº 2010/0061951) and Mielke et al. (WO 0112728).

12.	Regarding independent claim 5: Asami et al. disclosed a textile printing method ([0003], line 1) comprising: 
 	a deposition step of depositing a textile printing ink jet ink composition onto a transfer sheet by using an ink jet method ([0054], lines 2-3; also see Fig. 3, reference 13 is an ink jet head that deposits textile printing ink onto the sheet 18); and 
 	a transfer step of, after the deposition step, positioning the transfer sheet and a recording medium to face each other and heating the transfer sheet and the recording medium ([0054], lines 3-4; also see Fig. 3, reference 20 is a heat/pressure roller for transferring the image from the intermediate sheet 18 onto the textile D).
 	Asami et al. are silent about wherein the textile printing ink jet ink composition includes a thioindigo-skeleton-containing dye and elemental sulfur, and a content of the elemental sulfur in the textile printing ink jet ink composition is 0.01 ppm or greater and 500 ppm or less relative to a total mass of the textile printing ink jet ink composition and wherein the thioindigo-skeleton-containing dye is at least one selected from the group consisting of C.I. Vat Orange 5, C.I. Vat Red 1, C.I. Vat Red 5, C.I. Vat Red 6, C.I. Vat Violet 3, and C.I. Vat Violet..
 	Sujeeth et al. disclosed a textile printing ink jet ink composition ([0002], lines 6-7) that includes a thioindigo-skeleton-containing colorant ([0075], lines 1-2) and elemental sulfur, and a content of the elemental sulfur in the textile printing ink jet ink composition is 0.01 ppm or greater and 500 ppm or less relative to a total mass of the textile printing ink jet ink composition ([0102], lines 2-3). Furthermore, Mielke et al. disclosed a textile (The specifications disclosed printing on textile) ink jet ink composition ([0003], line 2) comprising elemental sulfur (The specifications disclosed adding sulfur trioxide to the ink composition to neutralize the alkaline agents), and a thioindigo-skeleton-containing dye, wherein the thioindigo-skeleton-containing dye is at least one selected from the group consisting of C.I. Vat Orange 5, C.I. Vat Red 1, C.I. Vat Red 5, C.I. Vat Red 6, C.I. Vat Violet 3, and C.I. Vat Violet (See paragraphs [0010] onwards. Paragraph [0008] also disclosed the use of Vat dyes interchangeably with organic pigments because of their overlapping properties).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mielke et al. and Sujeeth et al. with those of Asami et al. by using the above listed commercially available vat dyes and in the disclosed amount in the ink composition in order to reduce the production cost of the ink composition and in order to adjust the pH of the ink composition as disclosed by Sujeeth et al. and Mielke et al.

13.	Regarding claim 6: The combination of Asami et al., Sujeeth et al. and Mielke et al. disclosed the textile printing method according to claim 5, wherein a transfer temperature in the transfer step is 160°C or higher and 2400C or lower (Asami et al. [0048], line 1).

14.	Regarding claim 7: The combination of Asami et al., Sujeeth et al. and Mielke et al. disclosed the textile printing method according to claim 5, wherein a transfer time in the transfer step is 20 seconds53 or more and 100 seconds or less (Asami et al. [0048], lines 4-5).

Conclusion
15.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
16.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
18.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
19.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
20.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853